Title: To James Madison from William Pinkney, 18 May 1806 (Abstract)
From: Pinkney, William
To: Madison, James


                    § From William Pinkney. 18 May 1806, Baltimore. “I have had the Honor to receive the public Dispatches sent to me under the Care of Mr Forrest.
                    “Our Vessel is ready to sail, and waits only for a Wind. So far as I have been able to ascertain, every paper has been forwarded which can be considered as essential.
                    “I thank you for your kind Wishes.”
                